Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 and 6-14 are pending.
Claims 1-4 and 6-14 are rejected.
Claims 1, 6, and 11-14 are amended.
Claims 5 and 15 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Derenne et al.
(US 20120075464 Al), hereinafter Derenne, in view of Nemoto et al. (US 20140002624 Al).
Regarding claim 1 Derenne teaches a method for monitoring compliance with medical procedures comprising: receiving, via at least one or a reader and a sensor, activation data when a medical personnel enters a patient room ([0039], [0040], [0041]: “For example, system 20 may automatically detect when a clinician enters the patient's room and monitor the activities performed by the clinician to ensure that one or more desired activities are performed. System 20 may also be used to monitor compliance with patient care protocols. Oftentimes, for example, such patient care protocols require that a patient be turned while positioned on the bed at certain intervals so as to lessen the likelihood of bed sores and/or other medical ailments”, [0054], [0068], [0100], [0130]: “Such algorithms may be activated when system 20 determines that a patient is positioned in bed and system 20 further determines that a sheet or blanket is being moved” and [0132]); activating, by one or more processors ([0050]), one or more electronic devices based on the activation data ([0041], [0050], [0068], and [0132]), wherein the activation triggers the electronic device to begin acquiring image data ([0052] and [0153]); obtaining, by the one or more processors, image data acquired by the one or more electronic devices that captures the medical personnel ([0013], [0014], [0015], [0060], [0069], [0070]-[0074], [0077], [0078], [0082], [0091], [0092], [0094], and [0112]. See further [0135]: “Such an event could trigger a local alarm initiated by system 20. System 20 may also use cameras 22…”); analyzing, by applying image detection algorithms ([0050], [0058], [0063], and [0069]) via the one or more processors ([0065]), and at least one medical apparatus to be used by the medical personnel to perform a procedure, wherein the analyzing to identify comprises comparing the acquired image data to at least one of image data and object data store in an objects database and/or personnel and patients database ([0060], [0071], [0090], [0093], [0110]); analyzing, by applying image detection algorithms ([0050], [0058], [0063], and [0069]) via the one or more processors ([0065]), wherein the analyzing to determine compliance comprises comparing at least one aspect of the acquired image data to medical standard operating protocols stored in a rules database (Abstract, [0041], [0043], [0066], [0070], [0071]); and storing, by the one or more processors, data acquired from the monitored performance of the procedure in a compliance database (Abstract, [0055], [0059]-[0060]). Derenne does not teach the acquired image data to identify the medical personnel and the acquired image data to monitor the medical personnel's performance of the procedure using the at least one identified medical apparatus to determine compliance with a protocol. However Nemoto teaches the acquired image data to identify the medical personnel (Nemoto, [0043]-[0047] and [0061]-[0064]) and the acquired image data to monitor the medical personnel's performance of the procedure using the at least one identified (Nemoto, [0044]-[0047] and [0061]-[0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Derenne to incorporate the teachings of Nemoto and account for a method for monitoring compliance with medical procedures comprising: receiving, via at least one or a reader and a sensor, activation data when a medical personnel enters a patient room; activating, by one or more processors, one or more electronic devices based on the activation data, wherein the activation triggers the electronic device to begin acquiring image data; obtaining, by the one or more processors, image data acquired by the one or more electronic devices that captures the medical personnel; analyzing, by applying image detection algorithms via the one or more processors, the acquired image data to identify the medical personnel and at least one medical apparatus to be used by the medical personnel to perform a procedure, wherein the analyzing to identify comprises comparing the acquired image data to at least one of image data and object data store in an objects database and/or personnel and patients database; analyzing, by applying image detection algorithms via the one or more processors, the acquired image data to monitor the medical personnel's performance of the procedure using the at least one identified medical apparatus to determine compliance with a protocol, wherein the analyzing to determine compliance comprises comparing at least one aspect of the acquired image data to medical standard operating protocols stored in a rules database; and storing, by the one or more processors, data acquired from the monitored performance of the procedure in a compliance database. Doing so would provide a system and method for utilizing video cameras for (Derenne, [0002]).
Regarding claim 2, the combination of Derenne and Nemoto teaches the method of claim 1. Derenne further teaches the identification of the medical personnel is based on a visual identification pattern uniquely assigned to the medical personnel ([0043]).
Regarding claim 3, the combination of Derenne and Nemoto teaches the method of claim 1 and claim 2. Derenne further teaches the visual identification pattern is generated by one or more infrared light sources ([0018] and [0048]).
Regarding claim 4, the combination of Derenne and Nemoto teaches the method of claim 1 and claim 2. Derenne further teaches the visual identification pattern comprises printed indicia adorned by the medical personnel ([0153]).
Regarding claim 6, the combination of Derenne and Nemoto teaches the method of claim 1. Derenne further teaches generating and rendering, by the one or more processors using a speaker, audio output that notifies the medical personnel of non-compliance with the one or more rules ([0056], [0070], and [0104]).
Regarding claim 7, the combination of Derenne and Nemoto teaches the method of claim 1. Derenne further teaches obtaining, by the one or more processors, audio data acquired by the one or more electronic devices ([0056], [0070], and [0104])', and analyzing, by the one or more processors, the acquired audio data to further identify the medical personnel ([0069], [0056], [0070], and [0104]).
Regarding claim 8, the combination of Derenne and Nemoto teaches the method of claim 1. Derenne further teaches causing, by the one or more processors, one or more light sources to emit a visual indication pattern that is associated with an identity of the medical personal ([0153]).
Regarding claim 9, the combination of Derenne and Nemoto teaches the method of claim 1 and claim 8. Derenne further teaches obtaining, by the one or more processors, location image data ([0153]-[0154]); determining, by the one or more processors based on the location image data or a known location associated with the one or more light sources, a location of the medical personnel ([0061], [0100], [0107], and [0108]); and causing, by the one or more processors, the determined location to be stored in a personnel location database ([0005], [0060], [0070], [0071], [0073], [0081], [0090], [0092], [0093], [0100], [0110], and [0117]).
Regarding claim 10, the combination of Derenne and Nemoto teaches the method of claim 1 and claim 9. Derenne further teaches obtaining, by the one or more processors, audio data acquired by the one or more electronic devices that captures a spoken request for a location of a sought-after medical personnel ([0056] and [0104])', analyzing, by the one or more processors using speech recognition, the audio data to identify the sought-after medical personnel ([0056], [0070], and [0104])', determining, by the one or more processors based on data stored in the personnel location database, a last known location of the sought-after medical personnel ([0061], [0100], [0107], and [0108]); and generating, by the one or more processors, audio output that includes an indication of the last known location of the sought-after medical personnel ([0061], [0100], [0107], and [0108]).
Regarding claim 11 Derenne teaches a system for tracking a location of a medical personnel ([0039], [0040], [0041], [0054], [0068], [0073], [0100], [0117], and [0132]) comprising: at least one of a reader and a sensor to provide activation data when the medical personnel enters a patient room (Abstract, [0039], [0040], [0041], [0044]-[0047], [0054], [0059], [0068], [0100], and [0132]); one or more processors to activate, based on the activation data, one or more electronic devices and to obtain image data acquired by the one or more electronic devices that captures the medical personnel ([0039], [0040], [0041], [0054], [0068], [0073], [0100], [0117], and [0132]), wherein the activation triggers the electronic device to begin acquiring image data ([0052] and [0153]); one or more light sources placed adjacent the ([0049], [0054], [0068] [0073], [0094], [0095], [0100], [0112]-[0117], and [0132]); using image detection algorithms ([0050], [0058], [0063], and [0069]); an input to acquire, from the one or more electronic devices, image data that captures the visual identification pattern ([0004], [0024]-[0032], [0044], [0048], and [0057]), based on the captured visual identification pattern ([0039], [0040], [0041], [0054], [0068], [0073], [0100], [0117], and [0132]) by comparing the acquired image data to at least one of image data and object data stored in an objects databased and/or a personnel and patients database ([0060], [0071], [0090], [0093], [0110]); logic to monitory the medical personnel’s performance of the procedure using the at least one identified medical apparatus to determine compliance with a protocol by comparing at least one aspect of the acquired image data to medical standard operating protocols stored in a rules database (Abstract, [0003]-[0006], [0041], [0043], [0066], [0070], [0071])-, and a personnel location database for storing a record of a location of the medical personal ([0005], [0060], [0070], [0071], [0073], [0081], [0090], [0092], [0093], [0100], [0110], and [0117]). Derenne does not teach logic to analyze the acquired image data to determine an identity of the medical personnel and at least one medical apparatus to be used by the medical personnel to perform a procedure. However Nemoto teaches logic to analyze the acquired image data to determine an identity of the medical personnel and at least one medical apparatus to be used by the medical personnel to perform a procedure (Nemoto, [0043]-[0047] and [0061]-[0064]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Derenne to incorporate the teachings of Nemoto and account for a system for tracking a location of a medical personnel comprising: at least one of a reader and a sensor to provide activation data when the medical personnel enters a patient room; one or more processors to activate, based on the activation data, one or more electronic devices and to obtain image data acquired by the one or more electronic devices that captures the medical personnel, wherein the activation triggers the electronic device to begin acquiring image data; one (Derenne, [0002]).
Regarding claim 12 the combination of Derenne and Nemoto teaches the system of claim 11. Derenne further teaches the logic to analyze determines the location based on one or attributes of the one or more electronic devices that acquired the image data ([0029], [0040], [0041], [0054], [0068], [0073], [0100], [0117], and [0132]).
Regarding claim 13 the combination of Derenne and Nemoto teaches the system of claim 11. Derenne further teaches the logic to analyze determines the location based on a known location of the one or more light sources ([0039], [0040], [0041], [0054], [0068], [0073], [0100], [0117], and [0132]).
Regarding claim 14 the combination of Derenne and Nemoto teaches the system of claim 11. Derenne further teaches the logic to analyze determines the location of the medical personnel ([0024]-[0032], [0039], [0040], [0041], [0048], [0054], [0068], [0073], [0077], [0100], [0117], and [0132]).

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered. Regarding the 35 U.S.C. 101 Rejection, Examiner finds the amendments and Applicant’s arguments persuasive. Therefore, the 35 U.S.C. 101 Rejection is withdrawn.
Regarding the 35 U.S.C. 103 Rejection, Applicant argues the prior art does not teach the amendments to the claims. Examiner respectfully disagrees. Derenne teaches [0050]: “The in-room computer devices 24 in FIG. 2 may also be programmed to control the one or more image projectors 30. After processing all or a portion of the data received from the cameras 22, the in-room computer devices 24 may transmit messages regarding such processing onto the hospital network 26. Such messages may be sent to a master computer device 32 for further processing or, alternatively, such messages may be forwarded directly to one or more other computer devices that are in communication with network 26, such as, but not limited to, an electronic medical records (EMR) computer device 34, a work flow management computer device 36, a caregiver alerts computer device 38, an admissions, discharge, and transfer (ADT) computer device (not shown), or any other computer device in communication with network 26”, [0078]: “System 20 may be in communication with one or more additional computers via network 26 such that it receives an indication if a particular patient is supposed to maintain his or her head of bed angle above a specific angle, such as thirty degrees. Computer device 24 processes the images from cameras 22 to determine the head angle of the bed and, if a patient's HOB angle needs to be above 30 degrees, system 20 may send an alert if the HOB angle is lower than this. As with all alerts discussed herein, the alert may include a message sent from computer device 24 to network 26 which is picked up by caregiver alerts computer device 38 for forwarding to the appropriate personnel, or it may be any other type of alert”, and [0153]: “computer device 24 and/or another computer in communication with system 20, may receive information from any one or more electronic devices or 22. System 20 may use this information in monitoring any of the conditions described herein, or in performing any of the algorithms described herein… Such an event could trigger a local alarm initiated by system 20. System 20 may also use cameras 22 to monitor whether the bed, or another device, is plugged in or not plugged in. In the case of a bed, system 20 may warn the caregiver to unplug the bed or other device after its brakes are disengaged to prevent damage to the device or facility during movement of the device” (e.g. activation triggers the electronic device to begin acquiring image data and applying image detection algorithm). The examiner is reading “triggering” to be activating of a system (i.e. electronic device/camera), and furthermore, Derenne teaches the system can further perform imaging and data analysis for doing patient checks ([0136]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/R.S.S./Examiner, Art Unit 3686     


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686